 



Exhibit 10(i)(xi)
NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO
2007 RESTRICTED PERFORMANCE STOCK RIGHTS
GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN
     These Terms and Conditions (“Terms”) apply to certain “Restricted
Performance Stock Rights” (“RPSRs”) granted by Northrop Grumman Corporation (the
“Company”) in 2007. If you were granted an RPSR award by the Company in 2007,
the date of grant of your RPSR award and the target number of RPSRs applicable
to your award are set forth in the letter from the Company announcing your RPSR
award grant (your “Grant Letter”) and are also reflected in the electronic stock
plan award recordkeeping system (“Stock Plan System”) maintained by the Company
or its designee. These Terms apply only with respect to your 2007 RPSR award. If
you were granted an RPSR award, you are referred to as the “Grantee” with
respect to your award. Capitalized terms are generally defined in Section 9
below if not otherwise defined herein.
     Each RPSR represents a right to receive one share of the Company’s Common
Stock, or cash of equivalent value as provided herein, subject to vesting as
provided herein. The performance period applicable to your award is January 1,
2007 to December 31, 2009 (the “Performance Period”). The target number of RPSRs
subject to your award is subject to adjustment as provided herein. The RPSR
award is subject to all of the terms and conditions set forth in these Terms,
and is further subject to all of the terms and conditions of the Plan, as it may
be amended from time to time, and any rules adopted by the Committee, as such
rules are in effect from time to time.



1.   Vesting; Payment of RPSRs.

     The RPSRs are subject to the vesting and payment provisions established (or
to be established, as the case may be) by the Committee with respect to the
Performance Period. RPSRs that vest based on such provisions and any related
Dividend Equivalents (as defined below) will be paid as provided below. No
fractional shares will be issued.
     Performance-Based Vesting of RPSRs. At the conclusion of the Performance
Period, the Committee shall determine whether and the extent to which the
applicable performance criteria have been achieved for purposes of determining
earnouts and RPSR payments. Based on its determination, the Committee shall
determine the percentage of target RPSRs subject to the award (if any) that have
vested for the Performance Period in accordance with the earnout schedule
established (or to be established, as the case may be) by the Committee with
respect to the Performance Period (the “Earnout Percentage”). Except as provided
in Section 1.2 below, any RPSRs subject to the award that are not vested as of
the conclusion of the Performance Period after giving effect to the Committee’s
determinations under this Section 1.1 shall terminate and become null and void
immediately following such determinations.
     Minimum Vesting. The Earnout Percentage determined under Section 1.1 shall
not be less than thirty (30) percent; provided, however, that such minimum
Earnout Percentage shall not apply if, as of the grant date, the Grantee is
either the Chief Executive Officer of
the Company or is a member of the Company’s Corporate Policy Council.
     Payment of RPSRs. The number of RPSRs payable at the conclusion of the
Performance Period (“Earned RPSRs”) shall be determined by multiplying the
Earnout Percentage by the target number of RPSRs subject to the award. The
Earned RPSRs may be paid out in either an equivalent number of shares of Common
Stock, or, in the discretion of the Committee, in cash or in a combination of
shares of Common Stock and cash. In the event of a cash payment, the amount of
the payment for each Earned RPSR to be paid in cash will equal the Fair Market
Value of a share of Common Stock as of the date the Committee determines the
extent to which the applicable RPSR performance criteria have been achieved.
RPSRs will be paid in the calendar year following the calendar year containing
the last day of the Performance Period (and generally will be paid in the first
75 days of such year).
     Dividend Equivalents. At the conclusion of the Performance Period, the
Grantee shall be entitled to payment for Dividend Equivalents (if any) with
respect to the Earned RPSRs (if any). For purposes of these Terms, “Dividend
Equivalents” means the aggregate amount of dividends paid by the Company on a
number of shares of Common Stock equivalent to the number of Earned RPSRs during
the period from the beginning of the Performance Period until the date the
Earned RPSRs are paid (without interest or other adjustments to reflect the time
value of money, but subject to adjustment pursuant to Section 5.1). For these
purposes, any Earned RPSRs in excess of the target number of RPSRs subject



1



--------------------------------------------------------------------------------



 



to the award shall be considered to have been granted at the beginning of the
Performance Period.
     Payment of Dividend Equivalents. Dividend Equivalents (if any) will be paid
at the same time as the Earned RPSRs to which they relate are paid. Dividend
Equivalents will be paid in cash or, in the discretion of the Committee,
distributed in shares of Company Common Stock or a combination of cash and
shares. If distributed in shares, the number of shares to be issued will be
determined by (a) determining the aggregate cash amount of the Dividend
Equivalents payable, and (b) dividing such amount by the average closing price
of a share of Common Stock on the composite tape of the New York Stock Exchange
for trading days during the last month of the Performance Period. Fractional
shares will not be paid.

2.   Early Termination of Award; Termination of Employment.

     General. The RPSRs and related Dividend Equivalents subject to the award
shall terminate and become null and void prior to the conclusion of the
Performance Period if and when (a) the award terminates in connection with a
Change in Control pursuant to Section 5 below, or (b) except as provided below
in this Section 2 and in Section 5, the Grantee ceases for any reason to be an
employee of the Company or one of its subsidiaries.
     Termination of Employment Due to Retirement, Death or Disability. The
number of RPSRs (and related Dividend Equivalents) subject to the award shall
vest on a prorated basis as provided herein if the Grantee’s employment by the
Company and its subsidiaries terminates due to the Grantee’s Retirement, death,
or Disability and, in each case, only if the Grantee has completed at least six
(6) consecutive calendar months of employment with the Company or a subsidiary
during the three-year Performance Period. Such prorating of RPSRs (and related
Dividend Equivalents) shall be based on the number of full months the Grantee
was actually employed by the Company or one of its subsidiaries out of the
thirty-six month Performance Period. Partial months of employment during the
Performance Period, even if substantial, shall not be counted for purposes of
prorated vesting. Any RPSRs (and related Dividend Equivalents) subject to the
award that do not vest in accordance with this Section 2.2 upon a termination of
the Grantee’s employment due to Retirement, death or Disability shall terminate
immediately upon such termination of employment.
     Death or Disability. In the case of death or Disability (a) the Performance
Period used to calculate the Grantee’s Earned RPSRs will be deemed to have ended
as of the most recent date that performance has been measured by the Company
with respect to the
RPSRs (but in no event shall such date be more than one year before the
Grantee’s termination of employment), (b) the Earnout Percentage of the
Grantee’s RPSRs will be determined based on actual performance for that short
Performance Period, and (c) payment of Earned RPSRs (and Dividend Equivalents
thereon) will be made in the calendar year containing the 75th day following the
date of the Grantee’s death or Disability (and generally will be paid on or
about such 75th day). The Earnout Percentage shall be determined after giving
effect to Section 1.2, if applicable.
     Retirement in General. Subject to the following paragraph, in the case of
Retirement, (a) the entire Performance Period will be used to calculate the
Grantee’s Earned RPSRs, (b) the Earnout Percentage of the Grantee’s RPSRs will
be determined based on actual performance for the Performance Period, and
(c) payment of Earned RPSRs (and Dividend Equivalents thereon) will be made in
the calendar year following the calendar year containing the last day of the
Performance Period (and generally will be paid in the first 75 days of such
year). The Earnout Percentage shall be determined after giving effect to
Section 1.2, if applicable.
     Retirement Due to Government Service. In the case of Retirement where the
Grantee accepts a position in the federal government or a state or local
government and an accelerated distribution under the award is permitted under
Code Section 409A based on such government employment and related ethics rules
(a) the Performance Period used to calculate the Grantee’s Earned RPSRs will be
deemed to have ended as of the most recent date that performance has been
measured by the Company with respect to the RPSRs prior to the Grantee’s
Retirement (but in no event shall such date be more than one year before the
Grantee’s Retirement), (b) the Earnout Percentage of the Grantee’s RPSRs will be
determined based on actual performance for that short Performance Period, and
(c) payment of Earned RPSRs (and Dividend Equivalents thereon) will be made in
the calendar year containing the 75th day following the Grantee’s date of
Retirement (and generally will be paid on or about such 75th day). The Earnout
Percentage shall be determined after giving effect to Section 1.2, if
applicable.
     Other Terminations of Employment. Subject to Section 5.2, all RPSRs subject
to the award and related Dividend Equivalents terminate immediately upon a
termination of the Grantee’s employment: (a) for any reason other than due to
the Grantee’s Retirement, death or Disability; or (b) for Retirement, death or
Disability, if the six-month employment requirement under Section 2.2 above is
not satisfied.
     Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or



2



--------------------------------------------------------------------------------



 



otherwise), if the Grantee is granted a leave of absence by the Company, the
Grantee (a) shall not be deemed to have incurred a termination of employment at
the time such leave commences for purposes of the award, and (b) shall be deemed
to be employed by the Company for the duration of such approved leave of absence
for purposes of the award. A termination of employment shall be deemed to have
occurred if the Grantee does not timely return to active employment upon the
expiration of such approved leave or if the Grantee commences a leave that is
not approved by the Company.
     Salary Continuation. Subject to Section 2.4 above, the term “employment” as
used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.4) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.4, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.
     Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RPSRs
(and related Dividend Equivalents) subject to the award, a termination of
employment of the Grantee shall be deemed to have occurred if the Grantee is
employed by a subsidiary or business unit and that subsidiary or business unit
is sold, spun off, or otherwise divested and the Grantee does not Retire upon or
immediately before such event and the Grantee does not otherwise continue to be
employed by the Company or one of its subsidiaries after such event.
     Continuance of Employment Required. Except as expressly provided in
Sections 2.2 and 2.4 above and in Section 5 below, the vesting of the RPSRs and
related Dividend Equivalents subject to the award requires continued employment
through the last day of the Performance Period as a condition of the payment of
such RPSRs and Dividend Equivalents. Employment for only a portion of the
Performance Period, even if a substantial portion, will not entitle the Grantee
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment. Nothing contained in
these Terms, the Grant Letter, the Stock Plan System, or the Plan constitutes an
employment commitment by the Company or any subsidiary, affects the Grantee’s
status (if the Grantee is otherwise an at-will employee) as an employee at will
who is subject to termination without cause, confers upon the Grantee any right
to continue in the employ of the Company or any subsidiary, or interferes in any
way with the right of the Company or of
any subsidiary to terminate such employment at any time.
     Death. In the event of the Grantee’s death subsequent to the vesting of
RPSRs but prior to the delivery of shares or other payment with respect to such
RPSRs and related Dividend Equivalents, the Grantee’s Successor shall be
entitled to any payments to which the Grantee would have been entitled under
this Agreement with respect to such RPSRs.

3.   Non-Transferability and Other Restrictions.

     The award, as well as the RPSRs and Dividend Equivalents subject to the
award, are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge.
The foregoing transfer restrictions shall not apply to transfers to the Company.
Notwithstanding the foregoing, the Company may honor any transfer required
pursuant to the terms of a court order in a divorce or similar domestic
relations matter to the extent that such transfer does not adversely affect the
Company’s ability to register the offer and sale of the underlying shares on a
Form S-8 Registration Statement and such transfer is otherwise in compliance
with all applicable legal, regulatory and listing requirements.

4.   Compliance with Laws; No Stockholder Rights Prior to Issuance.

     The Company’s obligation to make any payments or issue any shares with
respect to the award is subject to full compliance with all then applicable
requirements of law, the Securities and Exchange Commission, the Commissioner of
Corporations of the State of California, or other regulatory agencies having
jurisdiction over the Company and its shares, and of any exchange upon which
stock of the Company may be listed. The Grantee shall not have the rights and
privileges of a stockholder, including without limitation the right to vote or
receive dividends, with respect to any shares which may be issued in respect of
the RPSRs and/or Dividend Equivalents until the date appearing on the
certificate(s) for such shares (or, in the case of shares entered in book entry
form, the date that the shares are actually recorded in such form for the
benefit of the Grantee), if such shares become deliverable.

5.   Adjustments; Change in Control.

     Adjustments. The RPSRs, Dividend Equivalents, related performance criteria,
and the shares subject to the award are subject to adjustment upon the
occurrence of events such as stock splits, stock dividends and other changes in
capitalization in accordance with Section 6(a) of the Plan. In the event of any
adjustment, the Company will give the Grantee written notice thereof which will
set forth the nature of the adjustment.



3



--------------------------------------------------------------------------------



 



     Possible Acceleration on Change in Control. Notwithstanding the provisions
of Section 2 hereof, and further subject to the Company’s ability to terminate
the award as provided in Section 5.3 below, the Grantee shall be entitled to
proportionate vesting of the award as provided below if the Grantee is not
otherwise entitled to a pro-rata payment pursuant to Section 2 and in the event
of the Grantee’s termination of employment in the following circumstances:

  (a)   if the Grantee is covered by a Change in Control Severance Arrangement
at the time of the termination, and the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.     (b)   if the Grantee is not covered by a Change in Control
Severance Arrangement at the time of the termination, the termination occurs
either within the Protected Period corresponding to a Change in Control of the
Company or within twenty-four (24) calendar months following the date of a
Change in Control of the Company, and the Grantee’s employment by the Company
and its subsidiaries is involuntarily terminated by the Company and its
subsidiaries for reasons other than Cause or by the Grantee for Good Reason.

     Notwithstanding anything else contained herein to the contrary, the
termination of the Grantee’s employment (or other events giving rise to Good
Reason) shall not entitle the Grantee to any accelerated vesting pursuant to
clause (b) above if there is objective evidence that, as of the commencement of
the Protected Period, the Grantee had specifically been identified by the
Company as an employee whose employment would be terminated as part of a
corporate restructuring or downsizing program that commenced prior to the
Protected Period and such termination of employment was expected at that time to
occur within six (6) months. The applicable Change in Control Severance
Arrangement shall govern the matters addressed in this paragraph as to clause
(a) above.
In the event the Grantee is entitled to a prorated payment in accordance with
the foregoing provisions of this Section 5.2, then the Grantee will be eligible
for a prorated portion of the RPSRs (and related Dividend Equivalents)
determined in accordance with the following formula: (a) the Earnout Percentage
determined in accordance with Section 1 but calculated based on performance for
the portion of the three-year Performance Period ending on the last day of the
month coinciding with or immediately preceding the date of the
termination of the Grantee’s employment, multiplied by (b) the target number of
RPSRs subject to the award, multiplied by (c) a fraction the numerator of which
is the total number of full months that the Grantee was an employee of the
Company or a subsidiary on and after the beginning of the Performance Period and
through the date of the termination of the Grantee’s employment (but not in
excess of 36 months) and the denominator of which is 36. Accumulated Dividend
Equivalents through the date of the termination shall be paid to the Grantee
with respect to the Grantee’s RPSRs which are paid. Payment of any amount due
under this Section 5.2 will be made in the calendar year following the calendar
year containing the last day of the Performance Period (and generally will be
paid in the first 75 days of such year).
     Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the Grantee shall be entitled
to a prorated payment of the RPSRs as provided below and the award shall
terminate. Unless the Committee expressly provides otherwise in the
circumstances, no acceleration of vesting of the award shall occur pursuant to
this Section 5.3 in connection with a Change in Control if either (a) the
Company is the surviving entity, or (b) the successor to the Company (if any)
(or a Parent thereof) agrees in writing prior to the Change in Control to assume
the award. The Committee may make adjustments pursuant to Section 6(a) of the
Plan and/or deem an acceleration of vesting of the award pursuant to this
Section 5.3 to occur sufficiently prior to an event if necessary or deemed
appropriate to permit the Grantee to realize the benefits intended to be
conveyed with respect to the shares underlying the award; provided, however,
that, the Committee may reinstate the original terms of the award if the related
event does not actually occur.
     In the event the Grantee is entitled to a prorated payment in accordance
with the foregoing provisions of this Section 5.3, then the Grantee will, be
eligible for a prorated portion of the RPSRs (and related Dividend Equivalents)
determined in accordance with the following formula: (a) the Earnout Percentage
determined in accordance with Section 1 but calculated based on performance for
the portion of the three-year Performance Period ending on the date of the
Change in Control of the Company, multiplied by (b) the target number of RPSRs
subject to the award, multiplied by (c) a fraction the numerator of which is the
total number of full months that the Grantee was an employee of the Company or a
subsidiary on and after the beginning of



4



--------------------------------------------------------------------------------



 



the Performance Period and before the occurrence of the Change in Control (but
not in excess of 36 months) and the denominator of which is 36. Accumulated
Dividend Equivalents through the date of the Change in Control shall be paid to
the Grantee with respect to the Grantee’s RPSRs which are paid. Payment of any
amount due under this Section 5.3 will be made in the calendar year following
the calendar year containing the last day of the Performance Period (and
generally will be paid in the first 75 days of such year).

6.   Tax Matters.

     Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RPSRs or related Dividend Equivalents, that the
Grantee or other person entitled to such shares or other payment pay any sums
required to be withheld by federal, state, local or other applicable tax law
with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Grantee or reducing the
number of shares otherwise deliverable with respect to the award (valued at
their then Fair Market Value) by the amount necessary to satisfy such
withholding obligations).
     Transfer Taxes. The Company will pay all federal and state transfer taxes,
if any, and other fees and expenses in connection with the issuance of shares in
connection with the vesting of the RPSRs or related Dividend Equivalents.
     Compliance with Code. The Committee shall administer and construe the
award, and may amend the Terms of the award, in a manner designed to comply with
the Code and to avoid adverse tax consequences under Code Section 409A or
otherwise.
     Unfunded Arrangement. The right of the Grantee to receive payment under the
award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.

7.   Committee Authority.

     The Committee has the discretionary authority to determine any questions as
to the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or
inaction of, the Committee relating to or pursuant to these Terms, the Grant
Letter, the Stock Plan System, the Plan, or any other applicable rules shall be
within the absolute discretion of the Committee and shall be conclusive and
binding on all persons.

8.   Plan; Amendment.

     The RPSRs and Dividend Equivalents subject to the award are governed by,
and the Grantee’s rights are subject to, all of the terms and conditions of the
Plan and any other rules adopted by the Committee, as the foregoing may be
amended from time to time. The Grantee shall have no rights with respect to any
amendment of these Terms or the Plan unless such amendment is in writing and
signed by a duly authorized officer of the Company. In the event of a conflict
between the provisions of the Grant Letter and/or the Stock Plan System and the
provisions of these Terms and/or the Plan, the provisions of these Terms and/or
the Plan, as applicable, shall control.

9.   Definitions.

     Whenever used in these Terms, the following terms shall have the meanings
set forth below and, when the meaning is intended, the initial letter of the
word is capitalized:
     “Board” means the Board of Directors of the Company.
     “Cause” means the occurrence of either or both of the following:

  (i)   The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or     (ii)   The willful engaging by
the Grantee in misconduct that is significantly injurious to the Company.
However, no act, or failure to act, on the Grantee’s part shall be considered
“willful” unless done, or omitted to be done, by the Grantee not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company.

     “Change in Control” is used as defined in the Plan.
     “Change in Control Severance Arrangement” means a “Special Agreement”
entered into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan



5



--------------------------------------------------------------------------------



 



that provides severance protections in the event of a change in control of the
Company.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Committee” means the Company’s Compensation and Management Development
Committee or any successor committee appointed by the Board to administer the
Plan.
     “Common Stock” means the Company’s common stock.
     “Disability” means, with respect to a Grantee, that the Grantee: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer; all
construed and interpreted consistent with the definition of “Disability” set
forth in Code Section 409A(a)(2)(C).
     “Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.
     “Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

  (i)   A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected

    Period. The Company may retain a nationally-recognized executive placement
firm for purposes of making the determination required by the preceding sentence
and the written opinion of the firm thus selected shall be conclusive as to this
issue.       In addition, if the Grantee is a vice president, the Grantee’s loss
of vice-president status will constitute “Good Reason”; provided that the loss
of the title of “vice president” will not, in and of itself, constitute Good
Reason if the Grantee’s lack of a vice president title is generally consistent
with the manner in which the title of vice president is used within the
Grantee’s business unit or if the loss of the title is the result of a promotion
to a higher level office. For the purposes of the preceding sentence, the
Grantee’s lack of a vice-president title will only be considered generally
consistent with the manner in which such title is used if most persons in the
business unit with authorities, duties, and responsibilities comparable to those
of the Grantee immediately prior to the commencement of the Protected Period do
not have the title of vice-president.   (ii)   A reduction by the Company in the
Grantee’s annualized rate of base salary as in effect on the first to occur of
the start of the Performance Period or the start of the Protected Period, or as
the same shall be increased from time to time.   (iii)   A material reduction in
the aggregate value of the Grantee’s level of participation in any of the
Company’s short and/or long-term incentive compensation plans (excluding
stock-based incentive compensation plans), employee benefit or retirement plans,
or policies, practices, or arrangements in which the Grantee participates
immediately prior to the start of the Protected Period provided; however, that a
reduction in the aggregate value shall not be deemed to be “Good Reason” if the
reduced value remains substantially consistent with the average level of other
employees who have positions commensurate with the position held by the Grantee
immediately prior to the start of the Protected Period.   (iv)   A material
reduction in the Grantee’s aggregate level of participation in the Company’s
stock-based incentive compensation plans from the level in effect immediately
prior to the start of the Protected Period; provided, however, that a reduction
in the aggregate level of participation shall not be deemed to be “Good Reason”
if the reduced level of participation remains substantially consistent with the
average level of





6



--------------------------------------------------------------------------------



 



      participation of other employees who have positions commensurate with the
position held by the Grantee immediately prior to the start of the Protected
Period.     (v)   The Grantee is informed by the Company that his or her
principal place of employment for the Company will be relocated to a location
that is greater than fifty (50) miles away from the Grantee’s principal place of
employment for the Company at the start of the corresponding Protected Period;
provided that, if the Company communicates an intended effective date for such
relocation, in no event shall Good Reason exist pursuant to this clause (v) more
than ninety (90) days before such intended effective date.

     The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.
     “Parent” is used as defined in the Plan.
     “Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan, as
it may be amended form time to time.
     The “Protected Period” corresponding to a Change in Control of the Company
shall be a period of time determined in accordance with the following:

  (i)   If the Change in Control is triggered by a tender offer for shares of
the Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (ii)  
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (iii)  
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected

      Period shall commence on the date that is six (6) months prior to the
Change in Control and shall continue through and include the date of the Change
in Control.

     “Retirement” or “Retire” means that the Grantee terminates employment after
attaining age 55 with at least 10 years of service (other than in connection
with a termination by the Company or a subsidiary for cause). In the case of a
Grantee who is an officer of the Company subject to the Company’s mandatory
retirement at age 65 policy, “Retirement” or “Retire” shall also include as to
that Grantee (without limiting the Grantee’s ability to Retire pursuant to the
preceding sentence) a termination of the Grantee’s employment pursuant to such
mandatory retirement policy (regardless of the Grantee’s years of service and
other than in connection with a termination by the Company or a subsidiary for
cause).
     “Successor” means the person acquiring a Grantee’s rights to a grant under
the Plan by will or by the laws of descent or distribution.



7